Citation Nr: 1033800	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-38 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  He served in the Republic of Vietnam from June 1966 to 
June 1967 and his military occupational specialty at that time 
was clerk typist.   

This matter comes before the Board of Veterans' Appeals (Board) 
from November 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

A February 2010 rating decision granted service connection for 
tinnitus, effective in May 2007, the receipt of the Veteran's 
original claim for service connection.  


FINDINGS OF FACT

1.  Audiometric testing at service entrance revealed normal 
hearing acuity in the right ear and a hearing loss in the left 
ear.  

2.  Audiometric testing at service discharge revealed normal 
hearing acuity in the right ear and the hearing loss in the left 
ear was no worse than at service entrance.  

3.  The pre-existing hearing loss in the left ear did not undergo 
a permanent increase in severity during active service.  

4.  The veteran's hearing loss in the right ear, diagnosed as 
sensorineural hearing loss, was not manifested to a compensable 
degree within one year from the date of separation from service; 
and hearing loss in the right ear, first diagnosed after service 
is unrelated to an injury, disease, or event of service origin.  




CONCLUSIONS OF LAW

1.  A pre-existing hearing loss in the left ear, having been 
found at service entrance, was not aggravated during active 
service.  38 U.S.C.A. §§ 1111, 1137, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.306(b). 3.385 (2009).  

2.  Hearing loss in the right ear was not incurred in or 
aggravated during active service and service connection may not 
be presumed for hearing loss in the right ear, diagnosed as 
sensorineural hearing loss, as a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in June 2007.  He was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  He was also 
informed of how VA determined disability ratings and effective 
dates. 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran declined the opportunity to testify in 
support of his claim.  He has been afforded two VA examinations 
for the purpose of determining the nature and etiology of his 
hearing loss and, particularly, any relationship thereof with his 
military service.  See generally McLendon v. Nicholson, 20 Vet. 
App. 79, 81 - 85 (2006); see also Locklear v. Nicholson, 20 Vet. 
App. 410, 418 - 19 (2006).  He has also submitted a supporting 
statement from a private audiologist.  He has not identified any 
additionally available evidence for consideration in his appeal, 
including any postservice records of treatment or evaluation.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

On preinduction examination in October 1965 audiometric testing 
revealed the Veteran's threshold levels, in decibels, at 
specified frequencies were as follows:  

Hertz
500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
15 (25)
15 (20)
LEFT
5 (20)
5 (15)
30 (40)
50 (60)
40 (45)

Prior to October 31, 1967, service department audiometric tests 
were in "ASA" units.  The figures in parentheses represent the 
conversion to the current "ISO" units, which is the standard 
used in 38 C.F.R. § 3.385. 

In an adjunct medical history questionnaire the Veteran reported 
not having had any ear, nose or throat troubles except that he 
reported that he had previously taken a physical examination for 
private employment and had failed "because of my hearing."  

On examination for service discharge in November 1967 audiometric 
testing revealed the Veteran's threshold levels, in decibels, at 
specified frequencies were as follows:  




Hertz
500
1000
2000
3000
4000
RIGHT
10
5
5
25
30
LEFT
5
5
40
50
45

In an adjunct medical history questionnaire the Veteran reported 
not having had any ear, nose or throat troubles except that he 
reported that he had been refused employment because of "bad 
hearing."  

On VA examination in November 2007 the Veteran complained of 
bilateral hearing loss which was worse in his left ear.  It had 
progressively worsened since the onset of the hearing loss in 
1966 or 1967.  He had difficulty hearing on the phone and 
difficulty understanding female voices.  His wife had noticed his 
hearing difficulties.  He also complained of bilateral tinnitus, 
the onset of which was around 1966 or 1967.  He denied noise 
exposure during his military service when he had been a clerk 
typist for a surgeon except that he was exposed to excessive 
noise when an ammunition dump was blown up.  He had only been in 
Vietnam for 5 or 6 months and was about 1/4 mile away from his 
guard bunker when the ammunition dump exploded and the concussion 
gave him tinnitus and some hearing problems that lasted a few 
days.  As a civilian, he had been a mechanic at a beverage 
company for 40 years but had used hearing protection.  He denied 
a history of civilian recreational noise exposure.  He denied a 
medical history, family history or ototoxic drug history of 
hearing loss.  

Audiometric testing revealed the Veteran's threshold levels, in 
decibels, at specified frequencies were as follows:

Hertz
500
1000
2000
3000
4000
RIGHT
20
30
60
65
70
LEFT
10
40
75
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  

The diagnosis was a normal to moderately severe-severe 
sensorineural hearing loss in the right ear and a normal to 
severe sensorineural hearing loss in the left ear.  Speech 
reception thresholds were in agreement with pure tone test 
results.  Word recognition scores were excellent, bilaterally.  

The examiner stated that after a review of the claim file, 
audiometric data indicated normal hearing in the Veteran's right 
ear from 500 - 6,000 Hertz at service induction in October 1965 
and a pre-existing mild to moderate hearing loss in the left ear 
at 2,000 - 4,000 Hertz.  There were no complaints of hearing loss 
or tinnitus in the service treatment records.  In May 1967, a 
progress note was slightly confusing as a consult was requested 
for "eye or ear (?) clinic" and due to illegible handwriting a 
determination could not be made.  However, the next progress note 
confirmed that it was an eye clinic and, therefore, no complaints 
of ear issues were found in the service treatment records.  In 
November 1967, thresholds were still within normal limits in the 
right ear from 500 - 6,000 Hertz and were still mild- moderate in 
the left ear with no significant progression.  The Veteran also 
noted that he had been denied employment for "bad hearing" 
which indicated that he knew of his hearing loss prior to 
military service.  

The examiner further stated that due to no progression of the 
hearing loss in the left ear, no hearing loss in the right ear, 
no complaints of tinnitus or evidence to support a claim of 
tinnitus in the service treatment records, and no noise exposure 
as a clerk typist, it was felt that it was not at least as likely 
as not that hearing loss or tinnitus were related to military 
service.  

K. S., an audiologist with a doctorate's degree in audiology, of 
the Hearing Health Care Center reported in May 2008 that the 
Veteran was seen in that month for a review of his military 
records.  He reported that an ammunition dump had exploded 1/8 
mile from his position and the concussion "blew out his ears."  
He reported having had permanent tinnitus since then.  He had 
also been exposed to noise from helicopters on which he was 
transported.  After service, he had worked in a canning plant and 
had used required hearing protection.  He denied recreational 
noise exposure as well as a history of dizziness, ear infections, 
ear pain, ear surgery or a family history of hearing loss.  His 
military records were reviewed and the result of his enlistment 
and separation examinations indicated a mild to moderate hearing 
loss.  However, there was a significant increase, or worsening, 
of his threshold levels at service separation.  He reported being 
unaware of his hearing loss before entering service.  When 
evaluated in November 2007 (by VA) the results indicated a mild 
to severe hearing loss, bilaterally.  In the professional opinion 
of this private audiologist, based on the history provided, and 
the results of examinations, that the onset of tinnitus and 
recorded significant decrease in the Veteran's hearing acuity 
were at least as likely as not related to his military noise 
exposure. According to the American College of Occupation and 
Environmental Medicine, noise exposure without hearing protection 
could cause and/or contribute to noise-induced hearing loss, 
acoustic trauma, and tinnitus.  New binaural amplification was 
recommended.  

In December 2009 the RO made a formal finding, based upon 
research, that in October 1966 enemy forces attacked an 
ammunition dump near Long Binh, not far from where the Veteran 
was stationed, detonating a pallet of 8 inch howitzer ammunition.  
Based upon research, acoustic trauma was conceded.  

On VA examination in January 2010 the Veteran's claim file was 
reviewed.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:

Hertz
500
1000
2000
3000
4000
RIGHT
15
25
65
65
65
LEFT
15
55
75
80
85

Speech audiometry revealed speech recognition ability of 
94percent in the right ear and of 60 percent in the left ear.  

The diagnostic summary was that a severe, high-frequency 
sensorineural hearing loss existed in both ears.  Speech 
recognition was excellent in the right ear and poor in the left 
ear.  

The examiner opined that a review of the claim file showed 
hearing in the right ear at service entrance was within normal 
limits but revealed a pre-existing loss in the left ear.  The 
Veteran separated from service with no "VA ratable hearing 
loss" in the right ear and no significant change in the left 
ear.  This indicated that his current hearing loss did not occur 
or significantly worse while the Veteran was in the military and 
that it was less likely than not that his current hearing loss 
was related to service.  His tinnitus was congruent with the 
evidence of an inservice explosion and so it was at least as 
likely as not that his tinnitus was related to his military 
service.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Showing a chronic 
disease in service requires sufficient (1) combination of 
manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time.  If not 
established, a showing of continuity of symptoms after service 
discharge is required.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2009). 

Certain conditions, such as a sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) provide that a 
veteran is presumed to be in sound condition at service entrance 
except for defects found on the service entrance examination or 
where clear and unmistakable evidence demonstrates that disease 
or injury existed before service entrance and was not aggravated 
during service.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. 
Cir. 2004).  

When a preexisting condition is noted at service entrance, the 
presumption of soundness is not applicable and the claim is not 
for direct service incurrence, but for service-connected 
aggravation.  Wagner, Id. at 1096.  

Even in a claim for service connection based on aggravation of a 
preexisting disability, all three elements for service connection 
must be shown.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004); see also Maxson v. West, 12 Vet. App. 453, 460 (1999) 
(noting that presumption of aggravation "applies only to Caluza 
element 2" (incurrence or aggravation during service)), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (reversing Board finding that 
presumption of soundness had been rebutted and remanding to 
determine whether the veteran currently had the same condition 
that led to service discharge).  

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  

The Federal Circuit, in Wagner, Id., also noted that "[o]n the 
other hand, if a preexisting disorder is noted upon entry into 
service, the veteran cannot bring a claim for service connection 
for that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under [38 U.S.C.A.] 
section 1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417."  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is denied 
but if the preponderance of the evidence supports of the claim or 
is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2007).  

Analysis

"Conductive hearing loss is caused by problems in the external 
or middle ear, which often include ear infections or obstructions 
such as earwax.  The Merck Manual § 8 at 781-83 (18th ed.2006) 
(hereinafter "Merck Manual"). [] Unlike conductive hearing 
loss, which results from a problem in the middle or outer ear, 
sensorineural hearing loss results from lesions of the inner ear 
or auditory nerve.  Merck Manual at 781.  In addition, whereas 
conductive hearing loss is often caused by ear infections or 
obstructions, sensorineural hearing loss is often caused by 
acoustic trauma or repeated exposure to loud noise.  Id. at 782-
83."  Boggs v. Peake, 520 F.3d 1330, 1332 - 33 (Fed. Cir. 2008).  

The requirements for service connection for hearing loss, as 
defined in 38 C.F.R. § 3.385, need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service even when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation 
does not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant 
who seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in, or if pre-
existing service aggravated during, service.  The determination 
depends on a review of all the evidence of record including that 
pertinent to service.  Hensley, 5 Vet. App. at 159-60. 

Right Ear

The Veteran's hearing acuity was normal at service entrance and 
the Board acknowledges that he was exposed to acoustic trauma in 
the form of loud noises from helicopters and an ammunition dump 
explosion.  

Here, the Veteran's hearing acuity in the right ear, by VA 
standards, was within normal limits at service discharge.  
However, this does not end the matter.  Rather, the question 
remains whether his current hearing loss in the right ear, which 
is first shown at the time of the 2007 audiometric testing, is 
related to the events and circumstance of his military service. 

The Veteran was exposed to acoustic trauma during his military 
service.  Nevertheless, he did not complain of any of a hearing 
loss at service discharge, and either by history or by clinical 
findings a hearing loss in the right ear is not shown until 
decades after his military service.  

The Veteran's states that he has had decreased hearing in his 
right ear since his active service.  As to this, he is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

After service, no pertinent complaint was documented until 2007 
when the Veteran complained of decreased hearing in the right 
ear.  He has a verified inservice history of noise exposure and 
the current diagnosis is a sensorineural hearing loss.  However, 
as decreased hearing is first documented in 2007, the absence of 
documented complaints from 1967 to 2007 interrupts continuity.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).

Thus, the Veteran's assertions of a continuity of hearing loss 
since active service are not persuasive.  Indeed, there are still 
no complaints or treatment for hearing loss in his right ear 
until at least when he first sought evaluation or treatment which 
was apparently in 2007.  To the extent that the Veteran asserts 
continuity, here, the evidence of continuity fails not because of 
the lack of medical documentation but because the assertion of 
continuity are not credible since his hearing when tested on 
separation examination, which was after the inservice acoustic 
trauma, was within normal limits.  

Overall, the absence of documented complaints or treatment for 
decades following military discharge is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  Therefore, continuity has not here been established, 
either through the competent medical evidence or through his 
statements. 

The private audiologist found that the Veteran's current hearing 
loss in the right ear was related to the inservice explosion of 
an ammunition dump.  

However, VA examiner in November 2007 and the VA examiner in 
January 2010, after the inservice explosion at an ammunition dump 
near the Veteran's duty station was verified, reached the 
opposite conclusion.  

The Board has also considered whether service connection for 
hearing loss in the right ear is warranted on a presumptive 
basis.  Under 38 C.F.R. § 3.309(a), organic disease of the 
nervous system, to include sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  Such is 
not the case here.  As the evidence of record fails to establish 
any clinical manifestations of hearing loss manifest to a degree 
of 10 percent or more within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Left Ear

The converted audiometric test results at service entrance show 
that the Veteran had a pre-existing hearing loss in the left ear 
by VA standards.  That is, the converted audiometric results 
yielded a finding of a 40 or greater decibel loss at 2000, 3000, 
and 4000 Hertz.  Accordingly, the presumption of soundness is 
inapplicable and the remaining question before the Board is 
whether the pre-existing left ear hearing loss was aggravated 
during service.   As to this, the severity of the hearing loss 
which is currently shown does not, by itself, establish that 
there was an increase in the hearing loss during active service, 
i.e., inservice aggravation.  

Significantly, the Veteran's hearing acuity at service separation 
was no worse than at service entrance.  In other words, comparing 
the audiometric test results at entrance and separation, the 
Veteran's hearing acuity was in the left ear is not shown to have 
become worse.  As to this, it is not at all clear that that 
private audiologist, who rendered an opinion in May 2008, was 
aware of the change in the use of "ASA" units to "ISO" units 
which occurred during the interim between the Veteran's entrance 
audiometric testing and his separation audiometric testing.  

In this regard, the private medical records are not in accordance 
with the Veteran's reports at service entrance and separation.  
The private medical opinion indicates that the Veteran was 
unaware of a hearing loss in the left ear at the time he entered 
active service.  However, the medical histories in conjunction 
with the service entrance examination and the separation 
examination specifically note that he had been rejected for 
employment prior to service due to impaired hearing.  This was 
observed by the 2007 VA examiner from the service treatment 
records.  

While the private audiologist reported having the service 
treatment records available for review, no mention was made of 
these clinical histories related by the Veteran at this entrance 
into and separation from active service.  Moreover, these 
clinical histories reported during service show that the Veteran 
was aware of having a pre-existing hearing loss which is in 
direct contradiction to what was reported by the private 
audiologist, i.e., that the Veteran was unaware of any hearing 
loss prior to service.  

This does two things, first it detracts from the Veteran's 
credibility and, second, it detracts from the probative value of 
the private audiologist's opinion inasmuch as it was specifically 
stated that the opinion was based, in part, on the history 
related by the Veteran, which as shown is incorrect.  The Board 
notes that the weight of a medical opinion is diminished where it 
is based on an inaccurate factual premise.  See generally Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); and Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Unlike the opinion of the private audiologist, which was based 
upon an incorrect history related by the Veteran and without any 
reference to the Veteran's having been rejected for employment 
prior to service due to hearing impairment, the 2010 VA examiner 
specifically referred to clinical notations within the service 
treatment records and the opinion was reached following a review 
of the claims folder.  For these reasons, the 2010 VA medical 
examiner's opinion is found to be highly probative and of greater 
probative value than the opinion of the private audiologist.  
Unfortunately, the 2010 VA medical examiner's opinion is negative 
and does not support the claim. 

The Veteran believes that his current bilateral hearing loss is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, his 
lay opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In sum, there is no support for a grant of service connection for 
bilateral hearing loss.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


